         Case 2:18-cv-00128-PBT Document 33 Filed 04/27/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MALIK WARE,                                       :
                                                  :
              Petitioner,                         :
                                                  :           CIVIL ACTION
              v.                                  :
                                                  :           NO. 18-0128
                                                  :
MARK CAPOZZA, et al.,                             :
                                                  :
                                                  :
              Respondents.                        :

                                             ORDER

       AND NOW, this __27th___ day of April, 2020, upon consideration of the Petition for

Habeas Corpus (Doc. 1), the Response thereto (Doc. 25), the Report and Recommendation of

Magistrate Judge Thomas R. Rueter (Doc. 27), and Petitioner’s Opposition thereto (Doc. 31), IT

IS HEREBY ORDERED AND DECREED that:

       1. The Report and Recommendation is APPROVED and ADOPTED;

       2. The Petition for Writ of Habeas Corpus is DENIED;

       3. There is no basis for the issuance of a certificate of appealability; and

       4. The Clerk of Court shall mark this case CLOSED for statistical purposes.




                                                              BY THE COURT:

                                                              /s/ Petrese B. Tucker
                                                              ____________________________
                                                              Hon. Petrese B. Tucker, U.S.D.J.




                                                 1
